DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 55-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a drawer arrangement, comprising:
a plurality of drawer assemblies mounted on a telecommunications rack, each drawer assembly including:
a chassis mounted to the telecommunications rack and a drawer slidably mounted to the chassis, each drawer assembly including:
a slide arrangement for interconnecting the drawer to the chassis, the slide arrangement including at least two relatively movable members that are configured to provide sliding movement of the drawer relative to the chassis, each slide arrangement including a cable management device including a curved radius limiter and configured to retain cables, each slide arrangement further including a rotatable structure configured to permit the cable management device to slidably travel at half-speed relative to the travel speed of the drawer when the drawer is slidably moved with respect to the chassis,
in combination with the rest of the claimed limitations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883